Title: From Thomas Jefferson to ——, 22 June 1788
From: Jefferson, Thomas
To: Unknown


          
            
              Dear Sir
            
            Paris June 22. 1788.
          
          I take the liberty of introducing to your acquaintance the Marquis de Valadie, bearer of this letter, a gentleman of distinguished family in this country. A genuine love of liberty, a desire of freeing himself from the shackles which the laws and manners of Europe impose, and a predilection for our country, tempt him to pay it a visit. You will find him well informed, sensible, honest and plain as a republican, all of which are titles to your notice and civilities to which give me leave to add the recommendations of him who has the honor to be with great esteem & respect Dr. Sir Your most obedt. & most humble servt,
          
            Th: Jefferson
          
        